Mr. Justice Magruder dissenting to so much of the opinion as holds that Judge Davis should not be charged with interest: Any man who, as attorney or agent or trustee, becomes possessed of another man’s money is chargeable with interest upon-such money during the time he holds it, if he deposits the same in his private bank account and mingles it with his own funds, and by drawing checks against it and such funds from day to day uses it in his own private business or for his own private purposes and in aid of his individual operations. In order to avoid liability for such charge he must keep a separate deposit of such money in some reasonably safe depository, either in the name of his principal, or in his own name as agent, attorney or trustee. Such course was not pursued here; and however innocent Judge Davis might have been of intentional wrongdoing, his estate should be charged with interest during the time he kept the money and mingled it with his own funds and used it a§ his own.